Case 1:19-cv-10478-ALC Document 14-1 Filed 12/06/19 Page 1of5

EXHIBIT |
Case 1:19-cv-10478-ALC Document 14-1 Filed 12/06/19 Page 2 of 5

Installing Your E-ZPass Tag - Remember to install your
tag according to the directions on the reverse of the
confirmation letter. If not, you may be subject to toll viola-
tions, fees, or get stopped in a toll plaza. If you do not
want to use your E-ZPass tag, remove it from the wind-
shield and put it in the silver "read prevention" bag that
came in your kit.

Safety First - E-ZPass makes driving more convenient. But
safety must be everyone's first priority.
Remember:
« Only use your E-ZPass tag in toll lanes that display
the purple and white E-ZPass signs.
« Always observe the posted speed limit and toll
personnel direction when in a toll plaza.
* Never back up or get out of your vehicle when
in a toll plaza.
* Toll Collectors in the plaza do not have access to
your E-ZPass account information.

Please Note: Speeding in a toll plaza will result in the sus-
pension or revocation of your E-ZPass account privileges.

Welcome fo E -ZP. ass! Maintaining Your Account - The "E-Ziest" way to

co
A
=
oe
x
pe
=
«

Pl uw maintain your account is to access it on the web at ez-
E-ZPass IS E-Z. passNY.com. You will initially need the PIN you listed
4 on your account application. Once you access your
Here are a few ips. account, please follow the directions to choose a PASS-
: . WORD for future web access.In addition to the web
For more information you can visit one of our seven Walk-In Service Centers or
: call 1-800-333-TOLL (8655) to use our Automated Voice
or account info ; Response System 24/7 or to speak to a customer service
Eaue rep Mon-fri Zam to 7pm and Sat 8am - 2pm. For your
visit E€Zpass NY. com 3 security, have your account # or E-ZPass tag # and PIN

es ae
Fe Fe]
=

el
=
a i

ad

available when you call.

Replenishment - The best way to ensure that your
account is always adequately funded is to sign up

for credit card "automatic replenishment" via Visa or
Mastercard credit or debit card, American Express, or
Discover. Your card will be charged and your account
replenished each time your prepaid toll balance goes
below a threshold equal to approximately 25% of the
replenishment amount.

eT Se ee

Your account will be evaluated 35 days after it was
opened and every 90 days thereafter for average
usage during that period. After each evaluation,
your account replenishment will be adjusted to reflect
your actual average monthly usage during the period
evaluated. You will be notified of the adjustment via
your account statement.

If you opt to pay by check or cash, your account will
also be evaluated and your suggested replenishment
will be adjusted as described above and your threshold

 
Case 1:19-cv-10478-ALC Document 14-1 Filed 12/06/19 Page 3 of 5

(the point when you will see low balance lights in the
lane} will be set to 50% of the replenishment amount.
TIP - If a Low Balance light appears in the toll lane, you
must make an inmediate payment. If you are a credit
card customer, call immediately for details.

Account Updates - Timely and accurate account updates
will help ensure that your E-ZPass account is always
up to date and you won't experience lapses in service.
You can do many account updates via the web at
ezpassNY.com, or contact customer service for assis-
tance.
Please remember to update your account when:
* Your credit card information changes
* You add, delete, or change your vehicles
* Your address or phone # changes
* Your email address changes
* You need an additional tag or want to replace
a
tag that may not be functioning properly
* You want fo increase your replenishment

"E-ZPass Plus" - Not Just Tolls - While everyone knows
that E-ZPass is the best way to pay for tolls, did you
know that you can pay for many regional parking
facilities with E-ZPass as long as you choose automatic
replenishment? You can! Use E-ZPass Plus by obtaining
a regular airport parking ticket on entry at Albany
International Airport, JFK International Airport, LaGuardia
Airport, and Newark Liberty International Airport and
when exiting (with your E-ZPass tag properly mounted),
you must stop in the lane, state that you are paying with
E-ZPass Plus and either hand the ticket to the cashier or
insert it into the slot. Now that's E-Z!

Parking fees of less than $20.00 will be deducted from
your E-ZPass account prepaid toll balance, while any
fee $20.00 or more will be charged directly to the
credit card you fund your E-ZPass account with.

Account Statements - At no cost to you, you can receive
your E-ZPass account statement monthly via email.

Just make sure your account is updated with a valid
email address and that you have selected email as your
method of choice. If not, you will receive your state-
ment via the mail on a bi-monthly schedule at no cost
to you. Should you require monthly paper statements
please be advised that you will be charged a $6.00

annual fee.

Contact Us Right Away - Certain events require a more
urgent response to avoid toll violations, fees, or getting
stopped in a toll plaza. If any of the following occur,
please contact E-ZPass right away:

* Your E-ZPass tag is LOST or STOLEN (Note: As per
the Terms and Conditions on the back of this Quick
Guide, you will be charged a lost tag fee.)

« You receive a light in the lane that your toll is
unpaid or account invalid.

« You receive a letter from us stating that your credit
card declined, your credit card is about to expire,
or that your account is about to be or has been
revoked.

EGreEE

New York Service Center
1-800-333-8655
IMPORTANT INFO -- Keep for future reference
Account #
Tag #
PIN

PASSWORD (web users}

ezpassNY.com

 

 

 

 

 

 

Defective Tags
3 Replaced free of charge
3 Do not deface or abuse tags or you may be liable
for tag cost

FAQs (Frequently Asked Questions)
3 Available online at ezpassNY.com

Closing your account
3 Mail tag(s} to:
E-ZPass
P.O. Box 149004
Staten Island, NY 10314-9004

3 Include a signed letter stating that you want fo
close your account

Account is charged for any outstanding tags
Resolve toll violations

Ww Ww
Case 1:19-cv-10478-ALC Document 14-1 Filed 12/06/19 Page 4 of5

Eze Customer Agreement Terms and Conditions

 

These terms and conditions, together with your E-ZPass application {"Application’),
constitute your E-ZPass Agreement ("Agreement"), E-ZPass is an electronic toll col
lection system thot allows you to pay charges incurred at E-ZPass facilities. New
York E-ZPass is operated under the auspices of the Triborough Bridge and Tunnel
Authority (“TBTA”)(also known as MTA Bridges ond Tunnels), the New York State
Thruway Authority (“NYSTA“), and the Port Authority of New York and New Jersey
("PANYNJ") separately referred to herein as an agency and collectively referred

fo as agencies. Your E-ZPass Account ("Account") will be operable on all E-ZPass
facilities, regardless of location, and accessible to all agencies. Your Account will
be assigned to one of the abovementioned agencies, and your Agreement is with
that particular agency. Your Agreement may be reassigned to another agency at
any time. Identification of the agency to which your Account has been assigned
and with which you have your Agreement appears on your E-ZPass tag(s) (“Tag”).
Please read these terms and conditions and keep them for your records. When you
open your Account or use your E-ZPass Tag, you agree to the following terms and
conditions:

1) GENERAL

a. Failure to comply with this Agreement may result in termination of your Account.

b. You may not assign the obligations or benefits of this Agreement.

. Failure to pay charges to your Account may result in penalties as provided by law.

d. You must approach and pass through E-ZPass toll lanes at the posted speed
limit. Failure to obey the posted speed limit may result in suspension or
revocation of your Account, and/or other penalties as provided by low.

e. You must comply with all applicable traffic laws, regulations, signs and signals,
and the directions of toll collectors and law enforcement officers.

2) TAG USE

a. Cash or check customers must pay a deposit of $10 for each Tag. The deposit
will be refunded when you close your Account and return the Tag in good
condition as determined solely by E-ZPass. The Tag deposit is waived for custom-
ers authorizing Account replenishment via automatic charge to a credit card, or
automatic withdrawal from a checking account.

b. You may only use the Tag on a vehicle class that corresponds to the class of Tag
provided to you by E-ZPass.

¢. In accordance with Section 5 herein, you must surrender a Tag immediately
upon request.

d. When you use the Tog at any E-ZPass facility, you authorize E-ZPass to debit
your Account for the charges incurred.

e. IF you use the Tag on E-ZPass facilities other than New York E-ZPass
facilities, you are subject to the laws and regulations governing use at such
facilities.

f. You must maintain a sufficient balance in your pre-payment Account, and may
not use the Tag or permit Tag use unless o sufficient balance is maintained.

g. You must properly install your Tag in or on your vehicle pursuant to the mounting
instructions provided with your Tag(s). Failure to do so may result in your Tag
not being read in the lane, the gate not being raised at some facilities, and may
result in a violation for which you moy be assessed administrative fees or other
penalties as provided by law. Failure to properly mount your Tag may also result
in images being taken of your license plate to identify the registered owner and
the addition of your license plate to your Account based on motor vehicle regis-
tration records. These images may be used to post toll charges at the cash rate
and/or additional administrative fees to your Account.

3) YOUR ACCOUNT

a. You must maintain a prepaid amount in your pre-payment Account to cover
applicable charges to your Account.

b. Applicable charges, if any, will be deducted from your Account each time the
Tag is used.

c. E-ZPoss may deduct from your Account applicable administrative fees incurred
pursuant to this Agreement.

d. Your Account may be suspended based upon speed infractions, outstanding
violations and/or for failure to pay administrative fees.

e. No interest will be paid on balances in your Account or on refundable Tag
deposits.

f. You will receive a periodic statement unless there are no transactions and no
financial activity in your Account during the applicable period covered by such
statement. It is your
obligation to review such statements and follow the procedure in Section 6 if
you wish to dispute any charges.

g. You will be charged a fee for any request to retrieve a statement previously
provided.

h. You may, no more than four times per year, suspend the following monthly use
plans for a minimum of one week and extend the monthly period for calculating
the minimum commuter trip charge by calling 1-800-333-TOLL (1-800-333-
8655): Gov. Mario M, Cuamo Bridge Commuter Plan (MCC], Grand Island

Commuter (GIC], New Rochelle Commuter (NRC), Yonkers Commuter (YKC),
Harriman Commuter (HAC), and Bridge Authority Discount (NYSBA]. The
first Tag use ct the applicable bridge after the minimum one-week period will
reactivate the month use plan.

i. E-ZPass, in its discretion, may receive updated information about your credit
card, including new account numbers and expiration dates, from the financial
institution issuing the card.

j- &2Pass, in its discretion, may receive updated banking information including
routing numbers, account numbers, and account type, from your financial
institution.

k. E-ZPass, in its discretion, moy receive updated information about your address
from the United States Postal Service.

4) ACCOUNT PRE-PAYMENT

a. You must pay a minimum prepaid amount sufficient to pay charges to your
Account for a one-month period.

b. Your Account must be replenished by your prepaid amount when your

Account balance decreases to or below the replenishment point specific to

your Account plan. The date on which your Account will be replenished will

vary based upon Account activity. You may choose to replenish your Account
in one of the following ways:

1. Authorizing E-ZPass to automatically charge your credit card or
automatically withdraw funds from your checking account for all charges
to your Account.

a. For customers using checking account for auto replenishment:
1. You agree and are aware that you are pre-cuthorizing E-ZPass to
withdraw funds from your bank account each time your Account bal-
ance decreases to or below the replenishment point specific to your
Account.
2. You agree and are aware that the amount of the Automatic Clearing
House (ACH) withdrawals from your checking account to cover your
tolls and fees may vary between $0.01 and $3000.00, depending
upon your E-ZPass account activity,

2. Checks (or Money Orders) made payable to E-ZPass in U.S, dollars only.
A returned check fee of $25 will be charged for each check returned to
E-ZPass unpaid by your bank.

3. Cash payments made at an E-ZPass Customer Service Center only in
U.S. delers or in Canadian dollars at the exchange rate E-ZPass may
determine.

DO NOT SEND CASH BY MAIL.

An Account analysis is performed on all new Accounts 35 days from the

first Tag use and every 90 days thereafter. If your monthly use is consistently

above or below your prepaid amount, E-ZPass will adjust your prepaid
amount to approximate a one-month level of use,

di. If you have chosen to replenish your Account with a credit card, you may be

enrolled in the E-ZPass Plus program. This Program allows you to use your Tag

at authorized E-ZPass Plus facilities. If your Tag is used to incur E-ZPass Plus
charges, then E-ZPass may charge your credit card that amount. Such credit
card charges may be different from your replenishment amount and charged
to your credit card ot any time. By participating in E-ZPass Plus, you consent
to the release of your name and address to E-ZPass Plus facility operators for
collection purposes. If you choose not to participate in E-ZPass Plus, you must
notify the E-ZPass Customer Service Center.

Depending on usage or other charges to your Account, there may be more

than one replenishment transaction within one statement period.

5) VIOLATIONS
a. If you use the Tag when your Account is in a negative balance, suspended or
revoked as a result of E-ZPass speed violations or any other reason, or after
the Tag has been reported lost or stolen, you may: incur administrative fees of
up to $100 per occurrence; be charged the full, undiscounted charge; and/
or be asked to surrender the Tag to E-ZPass via certified mail or to plaza
personnel.
b. If you use the Tag in a vehicle other than one of the class for which the Tag is
designated, you may incur administrative fees of up to $100 per occurrence
and/or be asked to surrender the Tag to E-ZPass via certified mail or to plaza
personnel. Such continued misuse may result in revocation of your Account.
Failure to respond to Notices of Violation may result in referral to a collection
agency, imposition of additional fees and charges and/or suspension of your
vehicle registration by the New York State Department of Motor Vehicles
under 15 NYCRR 127.14.

6) DISPUTES

You hereby authorize E-ZPass to decide in the first instance every question or dis-
pute arising from, under, in connection with or related to this Agreement, includ-
ing, without limitation, the imposition of tolls, fees, or other charges incurred,
applied or stated for the use or misuse of your Tag or Account. All disputes must

c

e

P
Case 1:19-cv-10478-ALC Document 14-1 Filed 12/06/19 Page 5of5

be submitted in writing to the E-ZPass Customer Service Center within 180 days of
notice that a toll, fee, or other charge has been made to your Account. You agree
that the mailing or emailing to the address you have provided to E-ZPass or as
updated by the United States Postal Service constitutes notice to you of the tolls,
fees and charges contained therein and of any determination by E-ZPass of your
submitted dispute. The resolution of claims against PANYNJ, NYSTA and TBTA
arising from, under, in connection with or in any way related to this Agreement
including, without limitation, the imposition of tolls, fees, or other charges incurred,
ee lied or stated for the use or misuse of your Tag or Account, are governed as
TOHOWS:
© PANYN - the provisions of New York State Unconsolidated Laws, Sections
7101 through 7136 or New Jersey Statutes Annotated, Sections 32:1-157
through 32:1-176.
* NYSTA - the provisions of Section 361-b of the New York State Public
Authorities Law.
* BTA — no action shall lie or be maintained unless such action shall be
commenced within one year of notice of E-ZPass’ determination regarding
your dispute submitted pursuant to this Agreement.

7) LOST/STOLEN OR NON-OPERATIONAL TAGS

You will not be liable for unauthorized Tag use that occurs after you notify
E-ZPass, orally or in writing, of loss, theft or possible unauthorized use. However,
if a Tag is reported lost, stolen, or found to be defaced or damaged, you will be
charged $16.00 for interior Tags and $22.00 for exterior Tags. If the Tag is non-
operational for reasons other than abuse or improper use, and the Tag is returned
to an E-ZPass Customer Service Center, E-ZPass will replace it at no charge

8) DISCLAIMER

You acknowledge that E-ZPass and all agencies providing E-ZPass services have
not made, and expressly disclaim any representation or rent express or
implied relating to the Tag including, fie limitation, any implied or express
warranty of merchantability, fitness for a particular purpose or conformity to
models or samples. You agree that E-ZPass and all agencies providing E-ZPass
services will have no obligation or liability whatsoever to you with respect to your
use of or the performance of the Tag. You agree to indemnify and hold harmless
E-ZPass and all agencies providing E-ZPass services from and against al! damage,
loss, cost, expense or liability relating to, arising from, or os a resull of, the use or
performance of the Tag.

9) TERMINATION

You may terminate this Agreement at any time by requesting such termination in
writing and returning the Tag(s) to E-ZPass. Tags should be returned to an E-ZPass
Customer Service Center in person or by certified mail. Tags remain the property
of the agencies providing E-ZPass services. Once all outstanding charges have
been deducted from your Account following your termination of this Agreement
and return of the Tag|s), any remaining alnce and Tag(s} deposit will be
refunded to you. Such refund will be made in the form of a check or credit to your
credit card, depending on the manner in which you have chosen to replenish your
Account balance.

10) COLLECTION OF EXPENSES

You agree fo pay all costs, including attorneys’ fees, incurred by E-ZPass and all
agencies providing E-ZPass services to collect any monies due under the terms of
this Agreement.

11) MODIFICATIONS

The agency to which your Account is assigned may change the terms of this

Agreement at any time by advance written notice. Such modified terms shall take
ct on the date specified therein. The invalidity of any term or terms of this

feroerions shall not affect any other term of this Agreement, which shall remain in

full force and effect.

12) GOVERNING LAW
This Agreement shall be governed by and construed in accordance with the laws
of the State of New York.

13) CHANGES
You agree to inform E-ZPass of any changes to the information provided to

E-ZPass, including, but not limited to:
* Address,

® Vehicle information,
* Credit card account information
(i.e., number, expiration date},

14) NON-DISCLOSURE

E-ZPass respects the privacy of all Account holders. Account information may be
shared among the agencies, but it will not be disclosed to third parties without
your consent except as required or permitted by law and the policies of E-ZPass
services.

Checking account information,
Payment method,

Email address,

Phone numbers.

15) PAYMENTS, TAGS AND CORRESPONDENCE
Please send all correspondence, payments, Tag returns, or violation inquiries to:

E-ZPass CUSTOMER SERVICE CENTER

APPLICATIONS AND
RETURNED TAGS:
PO Box 149001
Staten Island, NY 10314-9001

ACCOUNT REPLENISHMENT
PAYMENTS:

VIOLATION PAYMENTS
AND INQUIRIES:
PO Box 15186
Albany, NY 12212-5186

CUSTOMER ACCOUNT

CORRESPONDENCE:
PO Box 15185 PO Box 15187
Albany, NY 12212-5185 Albany, NY 12212-5187

16) SCHEDULE OF DEPOSITS/ADMINISTRATIVE FEES
Per Tag deposit

(customers who choose to replenish by cash or check) $10.00
Per Tag deposit
(customers who choose automatic replenishment by
credit card or checking account) waived
Cost of Tag if defaced, damaged, lost or stolen
Interior $16.00
Exterior $22.00
Bank declined ACH payment transaction Up to $25.00
Returned check fee $25.00
Monthly statement by mail, annual fee $ 6.00
Duplicate copy of Statement $ 2.00
PANYNJ monthly Account service fee $ 1.00
Account revocation fee $25.00
Tag retention fee $25.00
Other Tag misuse/violation administrative fees Up to $100.00

E-ZPass and the agencies providing E-ZPass services reserve the right to assess
additional fees.

17) ADDITIONAL TERMS AND CONDITIONS FOR CUSTOMERS

ELECTING TO ENROLL IN THE PAY PER TRIP E-ZPass PLAN

a. B speed a Pay Per Trip E-ZPass account you must provide your routing and
ecking account numbers (back up credit card is optional).

i. You agree and are aware that you are pre authorizing E-ZPass to withdraw
funds from your bank account on each day when you incur toll charges and
account fees.

ii. You agree and are aware that the amount of the Automatic Clearing House
(ACH) withdrawals from your checking account to cover your tolls and fees
may vary between $0.01 and $300.00.

iii, You agree and are aware that the ACH withdrawals from your checking
account may be on or around the day of your toll transactions for the total of
all your toll transactions and fees.

1. Weekend and holiday toll transactions and charges may be collected from
the ACH account on the following business day.

b. You agree to maintain sufficient funds in your bank account to cover all
E-ZPass charges and may not permit Tag use unless a sufficient balance is
maintained in your bank account or payment will be made by means of the
valid back-up credit card you have provided.

c. In the event your bank rejects any E-ZPass ACH transaction and a valid pay-
ment back-up credit card has been provided, you agree thal your Account will
be converted to a prepayment credit card replenishment Account and then
subject to the pre-payment terms and conditions as stated.

d. In the event your bank rejects any E-ZPass ACH transaction and a back-up
credit card has not been provided, you agree that your Account will be con-
verted to a cash pre-payment Account. You must not use your E-ZPass tag(s)
until you have funded this cash Account.

e. If you use the Tag when yor bank account has insufficient funds and payment
is not made by means of your back-up credit card, you ne incur adminis-
trative fees of up to $50 per occurrence; be charged the full, undiscounted
charge; and/or be asked to surrender the Tag to E-ZPass via certified mail
or to plaza personnel.

f. You agree to inform E-ZPass of any changes to your bank account information
and, if applicable, credit card information provided to E-ZPass.

g. A $10 per tag deposil is required if you do not provide a back-up credit card
on your Account.

h. If any of the terms and conditions in Section 17 conflict with the provisions in
Sections 1 through 16, then the provisions in section 17 shall apply to custom-
ers who elect to enroll in the Pay Per Trip E-ZPass Plan.

Effective September, 2018
